 
 
I 
108th CONGRESS 2d Session 
H. R. 5128 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the founding of America’s National Parks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Park Anniversaries—Great American Spaces Commemorative Coin Act. 
2.FINDINGSThe Congress finds the following:  
(1)The National Park Foundation (NPF) is the congressionally-chartered nonprofit partner of America's National Parks. 
(2)The mission of the National Park Foundation is to strengthen the enduring connection between the American people and their National Parks by raising private funds, making strategic grants, creating innovative partnerships and increasing public awareness of National Parks. 
(3) The Parks represented in this program represent some of the most beloved, and treasured National Parks in America.  
(4)The National Park Service was established in 1916 to preserve and protect great scenic parks such as Grand Canyon and Yosemite is a time honored tradition while also managing battlefields such as Gettysburg and historical sites such as the Lincoln Memorial.  
(5)Theodore Roosevelt said that nothing short of defending this country in wartime compares in importance with the great task of leaving this land even a better land for our descendents than it is for us …. 
(6)Parks established under Theodore Roosevelt’s presidency, such as Grand Canyon and Devils Tower, are the embodiment of this ideal. 
3.Coin specifications 
(a)$1 silver coins for national parks observing historic anniversaries of their foundingThe Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall mint and issue not more than 300,000 $1 coins for each of the National Parks specified in section 4(d), each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be developed in consultation with the National Park Foundation and shall be emblematic of the National Park being commemorated on each coin. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year in which the coin is minted; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts and the National Parks Foundation; and 
(2)reviewed by the Citizens Advisory Committee established under section 5135 of title 31, United States Code 
(c)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(d)National parks to be commemoratedThe National Parks to be commemorated, the year of commemoration, and the anniversary to be observed are as follows: 
 
 
Year of IssuanceNational Park or Park ServiceAnniversary 
 
2007Devils Tower National Monument 100th 
2008Grand Canyon National Park 100th 
2010Glacier National Park 100th 
2011Lincoln Memorial100th 
2014Yosemite National Park 150th 
2015Rocky Mountain National Park 100th 
2016National Park Service100th 
2017Denali National Park 100th 
2018Acadia National Park 100th 
2019Zion National Park100th 
2020Gettysburg National Military Park125th  
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Commencement of issuanceThe Secretary may issue coins minted under this Act beginning January 1 of the year of issuance as specified in section 4(d), except that the Secretary may initiate sales of such coins, without issuance, before such date. 
(c)Termination of minting authorityNo coins shall be minted under this Act after December 31 of the year of issuance specified in section 4(d). 
6.Sale of coins 
(a)Sale priceNotwithstanding any other provision of law, the coins issued under this Act shall be sold by the Secretary at a price equal to the face value, plus the cost of designing and issuing such coins (including labor, materials, dies, use of machinery, overhead expenses, and marketing). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders at a discount 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
(d)Sales of single coins and sets of coinsCoins of each design specified under section 4 may be sold separately or as a set containing other coins authorized in this Act. 
7.Surcharges 
(a)Surcharge requiredAll sales shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Park Foundation for use as follows: 
(1)50 percent of the surcharges received shall be used by the National Park Foundation in support of all National Parks. 
(2)50 percent received shall be used by the National Park Foundation for the benefit of the National Parks designated in section 4(d) (in addition to any amount allocable to any such Park from expenditures of amounts under paragraph (1)). 
(c)AuditsThe National Park Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code. 
 
